DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Statutory Double Patenting
1.         A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
2.         Claims 1-11 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-11 of prior U.S. Patent No. 10,203,425 B2. This is a statutory double patenting rejection.






Instant Application: 17/712,397                                U.S. Patent #:  10,203,425 B2
1. Means for determining a presence of an object in a vicinity of a first antenna or a second antenna operable to transmit a transmit signal, comprising: 

means having a variable characteristic that is based on a proximity of an object to the first or second antenna operable to transmit a transmit signal, wherein the means having the variable characteristic comprise the first antenna and the second antenna; 

means for monitoring the characteristic and for determining whether the characteristic fulfills a predetermined criterion; 

and means configured to couple the means for monitoring the characteristic with an antenna used to transmit the transmit signal.
1. Means for determining a presence of an object in a vicinity of a first antenna or a second antenna operable to transmit a transmit signal, comprising: 

means having a variable characteristic that is based on a proximity of an object to the first or second antenna operable to transmit a transmit signal, wherein the means having the variable characteristic always comprise both the first antenna and the second antenna; 

means for monitoring the characteristic and for determining whether the characteristic fulfills a predetermined criterion; and 

means configured to couple the means for monitoring the characteristic with an antenna used to transmit the transmit signal.
2. The means of claim 1, further comprising: means for generating a proximity signal indicating the presence of an object in the vicinity of the first antenna or the second antenna if the characteristic fulfills the predetermined criterion.
2. The means of claim 1, further comprising: means for generating a proximity signal indicating the presence of an object in the vicinity of the first antenna or the second antenna if the characteristic fulfills the predetermined criterion.
3. The means of claim 1, wherein the predetermined criterion is a predetermined threshold.
3. The means of claim 1, wherein the predetermined criterion is a predetermined threshold.
4. The means of claim 1, wherein the variable characteristic is a capacitance.
4. The means of claim 1, wherein the variable characteristic is a capacitance.
5. The means of claim 1, wherein the predetermined criterion corresponds to a threshold value for an absorption of electromagnetic energy by the object.
5. The means of claim 1, wherein the predetermined criterion corresponds to a threshold value for an absorption of electromagnetic energy by the object.
6. The means of claim 1, further comprising: transmission means configured to generate the transmit signal to be transmitted by the first antenna or by the second antenna.
6. The means of claim 1, further comprising: transmission means configured to generate the transmit signal to be transmitted by the first antenna or by the second antenna.
7. The means of claim 6, wherein the transmission means are configured to reduce a power of the transmit signal if the characteristic fulfills the predetermined criterion.
7. The means of claim 6, wherein the transmission means are configured to reduce a power of the transmit signal if the characteristic fulfills the predetermined criterion.
8. The means of claim 1, wherein the means having a variable characteristic comprise the first antenna if the first antenna is used to transmit the signal, or the second antenna if the second antenna is used to transmit the signal.
8. The means of claim 1, wherein the means having a variable characteristic comprise the first antenna if the first antenna is used to transmit the signal, or the second antenna if the second antenna is used to transmit the signal.
9. The means of claim 1, wherein the means configured to couple the antenna used to transmit the transmit signal with the means for monitoring is configured to couple the first antenna at a first time instant and the second antenna at a second time instant.
9. The means of claim 1, wherein the means configured to couple the antenna used to transmit the transmit signal with the means for monitoring is configured to couple the first antenna at a first time instant and the second antenna at a second time instant.
10. The means of claim 1, wherein the means configured to couple the antenna used to transmit the transmit signal with the means for monitoring is configured to alternatingly couple the first antenna and the second antenna.
10. The means of claim 1, wherein the means configured to couple the antenna used to transmit the transmit signal with the means for monitoring is configured to alternatingly couple the first antenna and the second antenna.
11. The means of claim 1, wherein the variable characteristic that is based on a proximity of an object to the first and the second antenna.
11. The means of claim 1, wherein the variable characteristic that is based on a proximity of an object to the first and the second antenna.



Non-statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12-14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 12 of U.S. Patent No. 10,203,425 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to a common inventive matter and the difference thereof is only a matter of variations of forms of representations which would have been well recognized by a person skilled in the art.




Instant Application: 17/712,397                                                                U.S. Patent #:  10,203,425 B2
12. A method for determining a presence of an object in a vicinity of a first antenna or a second antenna usable to transmit a transmit signal, comprising:

monitoring a characteristic of a sensing circuit, the sensing circuit comprising a variable characteristic that is based on a proximity of an object to the first or second antenna usable to transmit a transmit signal;

indicating an object in the vicinity of the first or second antenna if the characteristic fulfills a predetermined criterion;

determining if the antenna used to transmit the transmit signal has changed; and

using the antenna used to transmit the transmit signal within the sensing circuit if the antenna used to transmit the transmit signal has changed.

13. Means for determining a presence of an object in a vicinity of a first antenna or a second antenna operable to transmit a transmit signal, comprising: 

means having a variable characteristic that is based on a proximity of an object to the first or second antenna used to transmit the transmit signal; 

means for monitoring the characteristic and for determining whether the characteristic fulfills a predetermined criterion; and 

means configured to couple the means for monitoring the characteristic with an antenna used to transmit the transmit signal.
1. Means for determining a presence of an object in a vicinity of a first antenna or a second antenna operable to transmit a transmit signal, comprising: 

means having a variable characteristic that is based on a proximity of an object to the first or second antenna operable to transmit a transmit signal, wherein the means having the variable characteristic always comprise both the first antenna and the second antenna; 

means for monitoring the characteristic and for determining whether the characteristic fulfills a predetermined criterion; and 

means configured to couple the means for monitoring the characteristic with an antenna used to transmit the transmit signal.
14. The means of claim 13, wherein the means having the variable characteristic are configured to couple to the first antenna or the second antenna.
8. The means of claim 1, wherein the means having a variable characteristic comprise the first antenna if the first antenna is used to transmit the signal, or the second antenna if the second antenna is used to transmit the signal.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543.  The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARHANA A HOQUE/               Primary Examiner, Art Unit 2866